Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

                This FIFTH AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT dated
as of November 12, 2007 (the “Fifth Amendment”), is executed by and among
WINMARK CORPORATION, a Minnesota corporation (the “Company”), WINMARK CAPITAL
CORPORATION, a Minnesota corporation (“WCC”), WIRTH BUSINESS CREDIT, INC.
(formerly known as Winmark Business Solutions, Inc.), a Minnesota corporation
(“WBC”), GROW BIZ GAMES, INC., a Minnesota corporation (“Grow-Biz” and, together
with the Company, WCC and WBC, the “Loan Parties” and individually and without
distinction, a “Loan Party”), and LASALLE BANK NATIONAL ASSOCIATION, a national
banking association (the “Lender”).

 

RECITALS

                A.            The Loan Parties and the Lender are parties to
that certain 364-Day Revolving Credit Agreement dated as of September 30, 2004,
as amended by that certain First Amendment to 364-Day Revolving Credit Agreement
dated as of August 25, 2005, that certain Second Amendment to 364-Day Revolving
Credit Agreement dated as of March 31, 2006, that certain Third Amendment to
364-Day Revolving Credit Agreement dated as of May 19, 2006, and that certain
Fourth Amendment to 364-Day Revolving Credit Agreement dated as of August 15,
2007 (as amended, supplemented or modified, the “Credit Agreement”).

                B.            The Loan Parties and the Lender wish to amend the
Credit Agreement to provide the Loan Parties with an option, subject to Lender
approval, to increase the Commitment pursuant to the terms and conditions
hereinafter set forth.

                NOW THEREFORE, in consideration of the premises and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Loan Parties and the Lender hereby agree as follows:

 

AGREEMENTS

 

1.             DEFINITIONS.  Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.

 

2.             AMENDMENTS.

 

2.1.          Amended Definitions.  Section 1.1 of the Credit Agreement is
hereby amended as follows:

 

2.1.1        Commitment.  The definition of “Commitment” is hereby amended in
its entirety to read as follows:

 

“Commitment”:  The Lender’s commitment to make Loans, and to issue Letters of
Credit, under this Agreement, as reduced or increased from time to time pursuant
to Section 6.3 or Section 6.4, respectively.  The initial amount of the Lender’s
commitment to make Loans is $25,000,000.

 

1

--------------------------------------------------------------------------------


 

 

2.2.          Increase of Commitment.  Section 6.4(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

6.4           Increase of Commitment.

 

(a)           Provided no Unmatured Event of Default or Event of Default has
occurred and is continuing, upon written notice from the Company to the Lender,
the Loan Parties may from time to time request an increase in the Commitment by
an amount (for all such requests) not exceeding $25,000,000; provided that any
such request for an increase shall be in a minimum integral amount of
$5,000,000; and provided, further, that in no event shall the Commitment exceed
$50,000,000.

 

3.             CONDITIONS PRECEDENT.  This Fifth Amendment shall become
effective as of the date first above written after receipt by the Lender of, or
compliance by the Loan Parties with, the following:

 

3.1.          Fifth Amendment.  This Fifth Amendment duly executed by each Loan
Party.

 

3.2.          Other Conditions.  The Loan Parties shall have satisfied such
other conditions as specified by the Lender, including the delivery of such
other documents, certificates and resolutions as the Lender may reasonably
request.

 

                4.             REPRESENTATIONS AND WARRANTIES.  Each Loan Party
hereby certifies, represents and warrants to the Lender on the date hereof after
giving effect to this Fifth Amendment that:

 

4.1.          Authorization.  Each Loan Party is duly authorized to execute and
deliver this Fifth Amendment and each other Loan Document executed by such Loan
Party in connection therewith (the “Amendment Documents”), and is and will
continue to be duly authorized to borrow monies under the Credit Agreement and
to perform its obligations under the Credit Agreement and each other Loan
Document.

 

4.2.          No Conflicts; No Consent.  The execution and delivery of this
Fifth Amendment and the performance by any Loan Party of its obligations
hereunder and the Amendment Documents to which it is a party do not and will not
(a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law, (ii) the charter,
by-laws or other organizational documents of such Loan Party, or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon such Loan Party or any of its properties, or (c)
require, or result in, the creation or imposition of any Lien on any asset of
any Loan Party (other than Liens in favor of the Lender created pursuant to the
Collateral Documents).

 

2

--------------------------------------------------------------------------------


 

 

4.3.          Validity and Binding Effect.  Each of the Fifth Amendment and each
Amendment Document is a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

4.4.          Compliance with Credit Agreement.  The representation and
warranties set forth in Section 9 of the Credit Agreement are true and correct
with the same effect as if such representations and warranties had been made on
the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently delivered to the
Lender and except for such changes as are specifically permitted under the
Credit Agreement.

 

4.5.          No Event of Default.  No Unmatured Event of Default or Event of
Default has occurred and is continuing.

 

5.             AFFIRMATION OF CREDIT AGREEMENT; FURTHER REFERENCES; AFFIRMATION
OF SECURITY INTEREST.  The Lender and each Loan Party each acknowledge and
affirm that the Credit Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect.  All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Fifth Amendment.  Each Loan Party confirms to the Lender that
the Obligations are and continue to be secured by the security interest granted
by the Loan Parties in favor of the Lender under the Collateral Documents, and
all of the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants and representations of the Company or any other
Loan Party under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by each Loan Party.

 

6.             GENERAL.

 

6.1.          Governing Law; Severability.  This Fifth Amendment and each
Amendment Document shall be a contract made under and governed by the internal
laws of the State of Minnesota applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.  The
provisions of Section 15.17 and 15.18 of the Credit Agreement are hereby
incorporated herein by reference.  Wherever possible each provision of this
Fifth Amendment and each Amendment Document shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Fifth Amendment or any Amendment Document shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Fifth Amendment or such Amendment Document.

 

3

--------------------------------------------------------------------------------


 

 

6.2.          Successors and Assigns.  This Fifth Amendment shall be binding
upon each Loan Party, the Lender, and their respective successors and assigns,
and shall inure to the benefit of each Loan Party and the Lender, and the
successors and assigns of the Lender.

 

6.3.          Expenses.  The Loan Parties, jointly and severally, shall pay all
reasonable costs and expenses in connection with the preparation of this Fifth
Amendment and the Amendment Documents including, without limitation, reasonable
attorneys’ fees and time charges of attorneys who may be employees of the Lender
or any affiliate or parent of the Lender.  The Loan Parties shall pay any and
all stamp and other taxes, UCC search fees, filing fees and other reasonable
costs and expenses in connection with the execution and delivery of this Fifth
Amendment and the Amendment Documents, and agrees to save the Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such costs and expenses.

 

6.4.          Counterparts.  This Fifth Amendment may be executed in any number
of counterparts, all of which shall constitute one and the same agreement.

 

 

 

 

 

 

 

[The next page is the signature page.]

 

4

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date first above written.

 

 

 

WINMARK CORPORATION,

 

 

a Minnesota corporation

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.,

 

 

formerly known as Winmark Business Solutions, Inc., a Minnesota corporation

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

WINMARK CAPITAL CORPORATION,

 

 

a Minnesota corporation

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

GROW BIZ GAMES, INC.,

 

 

a Minnesota corporation

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

 

a national banking association

 

 

 

 

 

By:

/s/ Peter N. Pricco

 

 

 

Name: Peter N. Pricco

 

 

Title: Vice President

 

5

--------------------------------------------------------------------------------

 

 